Citation Nr: 1143705	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder manifested by pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 RO decision that denied the Veteran's claims for service connection for a back disability, right hip disability, and posttraumatic stress disorder (PTSD).  He filed a timely notice of disagreement (NOD) in November 2008, in response, to initiate an appeal of all three claims.  However, the RO subsequently issued another decision in July 2009 granting the claim for service connection for a psychiatric disorder (specifically, for depressive disorder not otherwise specified (NOS), which, as mentioned, the Veteran initially had claimed as PTSD).  The RO assigned an initial 30 percent rating for this psychiatric disorder, retroactively effective from May 27, 2008, the date of receipt of this claim.

Also in July 2009, the RO issued a statement of the case (SOC) concerning the remaining claims for service connection for back and right hip disabilities. 

In his substantive appeal (on VA Form 9) submitted later in July 2009, which the RO received in August 2009, the Veteran mentioned all three claims, so including the claim concerning his psychiatric disorder that he had referenced as PTSD.  He alleged the Decision Review Officer's (DRO's) review and SOC had failed to consider this claim, and that his psychiatric disorder - like his back and hip disabilities, had started during his military service so were service connected.  In another statement in support of claim (on VA Form 21-4138) received in September 2009, he reiterated his disagreement with the RO's July 2009 decision.  Part of this disagreement concerned the continued denial of his claims for back and right hip disabilities and, in particular, his belief the DRO had not considered these claims.  He also indicated he had not received a VA compensation and pension examination (C&P exam) concerning these claims, so he requested this evaluation, and he referenced a then recent June 2009 MRI of his lumbar spine. 


As well, he maintained the "[p]ercentage for PTSD does not reflect guidelines provided by CFR 38."  He argued the DRO had failed to consider Dr. A's report, which was in accordance with the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and lasted over 5 hours, also noting his evaluation had included "Testing-PAI & Interview."  Whereas the DRO had based his decision concerning the severity of the mental disorder only on the results of the C&P exam, which, in comparison, had lasted only 10 minutes.  The RO evidently determined this statement was an NOD with the 30 percent rating initially assigned for the Veteran's mental disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability).  Consequently, the RO sent him a SOC in December 2009 concerning this downstream issue.  He did not then, in response, submit another substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this other claim to the Board.  38 C.F.R. § 20.200 (2011).  In fact, to the contrary, in a statement dated later in December 2009, his representative specifically indicated the Veteran was withdrawing his appeal of this claim for PTSD - in the process acknowledging the fact that service connection already had been granted for a psychiatric disorder, namely, for the depressive disorder NOS, currently rated as 30-percent disabling.  So, having been withdrawn, this claim is no longer at issue.  38 C.F.R. § 20.204 (2011).

In a June 2011 decision, the Board denied the claim for service connection for a right hip disability as an alleged residual of a right hip strain, but instead remanded this remaining claim for service connection for a low back disability for further development.  This requested additional development since has been completed, so this claim is again before the Board.



FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current low back disability is unrelated to his military service, including especially to the injury he sustained while in service.


CONCLUSION OF LAW

The Veteran's current low back disability is not the result of disease or injury incurred in or aggravated by his military service, and it may not be presumed that the degenerative changes (stenosis, etc.) of his lumbar spine were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704  -05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.   

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a June 2008 letter was sent prior to initially adjudicating this claim in the September 2008 decision at issue in this appeal, so in the preferred sequence. That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Additional notice was provided in a more recent July 2011 letter, while the claim was on remand.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records.  He also had VA compensation examinations in July 2009 and August 2011, including for a medical opinion concerning the determinative issue of whether any current low back disability is related to his military service, such as to an injury he sustained while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 


II.  Analysis

The Veteran and his representative contend the Veteran injured his low back in a fall down some stairs while in service, and that he has chronic disability as a consequence.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran's STRs show that his spine was clinically normal on enlistment medical examination in February 1964.  A March 1966 treatment note reflects that he complained of pain in the right side of his back.  An underlying back disability was not diagnosed.  Subsequent STRs are negative for treatment of any back-related complaints.  On discharge medical examination in March 1965, his spine was clinically normal.  In a March 1965 report of medical history, his description of his health was as follows:  "Fair:  Nothing serious.  Complications during winter months with kidneys + throat."  

He did not report a history of back problems.  His STRs are unremarkable for a diagnosis of a back injury or consequent disability and do not reflect treatment for any injuries sustained in the alleged fall down the stairs.

The first post-service medical evidence of a back injury or disability is dated in 2008.  In particular, a May 2008 report of a psychological evaluation performed by a private psychologist, W.J.A., Psy.D., reflects that the Veteran reported that during his military service he was knocked down some stairs and in the process injured his hip and back.  He said that he had experienced intermittent difficulties with his hips and back ever since.  He also reported that his pelvis was fractured in 23 places after he cut down a tree that then fell on him.  He indicated that he had been convicted of writing bad checks and forging checks.  Later in the evaluation, he reported that in service his platoon sergeant had pushed him down some stairs, injuring his hip and back.  He said he went on sick call the next day, and an X-ray was taken, but that it revealed nothing was broken.

In a September 2008 statement, the Veteran related that in May 1964 he was pushed down some stairs by a drill sergeant during basic training, resulting in back and hip injuries.  He did not recall the sergeant's name.

During the June 2009 VA joints examination, the examiner noted that the claims file had been reviewed for the pertinent history of this claimed disability.  The Veteran reported that, during service, he had noticed pain on the right side of his back, and that he was treated with medication.  He said he did heavy lifting during that time.  He said the pain slowly resolved, but that he always had nagging low back pain.  A June 2009 X-ray showed mild degenerative changes throughout the lumbar spine.  The examiner diagnosed degenerative joint disease of the spine, but indicated that she could not resolve the issue of causation of this disability without resorting to mere speculation.  She stated the Veteran had one documented instance of right-sided back pain while in service, with no details in the description as to whether it involved the spine or musculature.  She then went on to explain that degenerative joint disease of the spine can occur with normal wear and tear, and that she could not determine if the current back condition was secondary to the one isolated incident while in the service.

A report of a June 2009 private MRI of the Veteran's lumbar spine shows disc bulging, neural foraminal narrowing, and hypertrophic changes of the articular facets.  It was noted that he had sustained a lifting strain at work on May 1, 2009, and was complaining of low back pain.

During an August 2009 VA PTSD examination, the Veteran reported that he had injured his hip in basic training, and that he had injured his back during combat engineer training.  He acknowledged being in prison from 1968 to 1969 for a forgery conviction.

The Board remanded this claim in June 2011, primarily to try and obtain a more definitive medical nexus opinion regarding the etiology of the Veteran's current low back disability since the June 2009 VA C&P examiner had indicated that she could not resolve this issue without resorting to mere speculation.

As the Board explained, statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

More recent precedent cases had further addressed this situation.  See, e.g., Fagan v. Shinseki, 573 F.3d 1282   (Fed. Cir. 2009) (indicating an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, 

must be considered as evidence of whether the disability was incurred in service.).  See also Hogan v. Peake, 544 F.3d 1295   (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as 
"non-evidence" is "troubling.").

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court had held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones Court had indicated there must be some assurance that VA has exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones Court had recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record, which in this case, it was not.

The Veteran therefore had another VA examination in August 2011 for this necessary additional medical comment.  He reported that, during service, he was "accidentally pushed down some stairs."  He did not have back pain immediately but did have back and right hip pain about two days later.  He said he did not seek medical attention for his back until 1966, i.e., not until the year after service, but he reported experiencing continued back pain during the many years since.  He said he had been diagnosed with spinal stenosis.  At the conclusion of the evaluation, the examiner determined that it was less likely as not (less than 50/50 probability) that the current low back disability was caused by or a result of military service.  The examiner's rationale for this opinion was that, although the Veteran did sustain an injury while in the Army in the mid 1960s, he did not sustain an acute fracture.  Moreover, added this VA examiner, as the Veteran's current films only show mild degenerative changes, it is more probable that he had undergone common degenerative changes of the lumbar spine which could possibly have caused his spinal stenosis.  The examiner indicated this is seen in the normal population and is most often attributed to degenerative changes of the spine, not to discrete injury.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

But in determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

In recent statements related to this claim, the Veteran has asserted that his low back symptoms, especially his pain, have been continuous since service.  He is competent to say he injured his low back during his military service in the manner alleged.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He also is competent to say he has experienced pain in his low back ever since that injury in service, i.e., continuity of symptomatology.  38 C.F.R. § 3.159(a)(2) (2011).  However, the Board is not bound to accept his lay testimony concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current low back disability and that injury in service - even assuming for the sake of argument that it occurred.  As mentioned, the credibility of his lay testimony concerning this determinative issue of causation, not just the competency of his testimony, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's opinion refuting the notion that any current low back disability is traceable to that injury in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous low back symptoms since service.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued symptoms of a low back disability since service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of a low back disability.  Specifically, the service separation examination report reflects that he was examined and that his spine was found to be clinically normal.  The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to a low back disability for more than 40 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his low back during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability)..  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran did not claim that symptoms of his low back disability began in (or soon after) service until filing his current VA disability compensation claim in 2008.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  He has given varying accounts of his alleged low back injury in service.  At times he has reported the injury occurred in basic training, whereas at other times he has reported it occurred during combat engineer training.  He also has reported on several occasions that he injured his low back and hip in the same incident, but on at least one other occasion he reported instead that he injured his hip and low back at different times.  Moreover, during his May 2008 private psychological evaluation, he indicated his pelvis was fractured in 23 places after a tree fell on him, but he did not state when this incident occurred in terms of whether it was during or since his military service.  He did not mention it during either VA compensation examination.  And the report of a June 2009 MRI scan reflects that he had injured his low back at work in May 2009, so at his civilian job, which, obviously, had nothing to do with his military service.

These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  


The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service.  

But even assuming there was some sort of low back injury in service, the August 2011 VA examiner has disassociated any current low back disability from that injury in service.  This examiner provided a medical opinion to the effect that the current degenerative changes of the Veteran's lumbar spine are unrelated to events or injury in service.  Instead, explained this examiner, the type and extent of degenerative changes shown are seen in the normal population, so in society at large.  This medical report is of high probative value because this examiner is qualified to comment on the etiology of this claimed disorder and even recognized the Veteran had sustained relevant injury in service.  This examiner therefore conceded the Veteran had sustained the type of trauma claimed, yet, did not believe the type of disability he now has is consistent with this type of prior trauma.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of injury in service and instead relied on the absence of evidence in his STRs to provide a negative opinion).  The prior June 2009 VA examiner also pointed out that degenerative joint disease of the spine can occur with normal wear and tear, so irrespective of the type of injury claimed.

The August 2011 examiner, in particular, had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against the claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a low back disability is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


